Case 1:18-cv-01761-MSK-NYW Document 107-1 Filed 11/21/19 USDC Colorado Page 1 of 4

UNITED STATES DISTRICT COURT
District of Colorado.
Civil Action No.; 18-CV-01761-MSK-NY W
TIFFANY GRAYS
Plaintiff,
v.

AUTO MART USA, LLC., DANIEL RAMIREZ, JORGE PACHECO, JB
OVALLE, MARCO SANDOVAL, DONNIE MCELROY AND JAY

 

 

BARBER.
Defendants.
AFFIDAVIT OF JAY BARBAR
, Jay Barbar, depose and state as follows:
1. I have personal knowledge. of all matters contained. in this. Affidavit and if called, would

testify the same.
2: My name is Jay Barbar and I am a Defendant in the above captioned case.

3. On March 17, 2018, I was employed by Auto Mart USA LLC. as a Finance. Manager, but
I was not.at Auto.Mart USA LLC on that date and. did not talk to or deal-with Plaintiff on
that date.

4, As part of the lawsuit filed by Plaintiff, 1 found out that on March 17, 2018, Plaintiff
came to Auto Mart USA LLC to attempt to purchase a.motor vehicle.

5. On March 17, 2018; Plaintiff authorized Auto Mart USA LLC to run a credit report on
her, which is attached as Exhibit C to. Defendarits Motion. Plaintiff signed Exhibit C which
authorized Auto Mart USA, LLC to obtain a credit report from one:.or more consumer credit
reporting agencies. ,
Case 1:18-cv-01761-MSK-NYW Document 107-1 Filed 11/21/19 USDC Colorado Page 2 of 4

6. Consumer Reporting Agency Experian provided Auto Mart USA LLC with a credit
report on Plaintiff, which is shown on Exhibit D, attached to Defendants Motion.

7. Neither I nor Auto Mart USA LLC, prior to or after March 17, 2018, engaged in any. way,
for money, dues or cooperative nonprofit,.in assembling or evaluating consumers credit
information or other information for the purpose of furnishing a consumer repoft to third parties
which used any means of interstate. commerce for purposes of furnishing consumer reports,

8, Auto Mart USA LLC.is’a third party who is provided with consumer reports from
Consumer Reportitig Agencies, such as Trans Union, Equifax and Experian.

9. I did not run any credit report on Plaintiff on March 17,2018, and I did not use any
information obtained from any Consumer Reporting Agency for any reason, including extending
credit,

10. Neither prior to: or after March 17, 2018,-did I extend consumer credit which is payable
by agreement in more than four installments or for which payment of a finance charge is-or may
be required and I am not the person on Plaintiff's or any other transaction where the debt which
arises from.a consumer.credit transaction is initially payable on its face-as evidence of the
indebtedness, as shown on Exhibit A attached to: Defendants Motion:

11. I did not take-any-action regarding Plaintiff's credit application on March 1 7,2018,
including:deciding whether Plaintiff was creditworthy or approving. or denying an extension of
credit to Plaintiff for the purchase of a motor vehicile..

12. Any information obtained from a Consumer Reporting Agency was used by Auto Mart
USA LLC to deterniine if a lender might approve Plaintiff for an ‘extension of credit to purchase
the vehicle she was interested in purchasing.

13. Exhibits A and B are contracts between Plaintiff and Auto Mart USA LLC.

14.‘ | have never entered in to any coritract with Plaintiff regarding her attempted purchase of
a motor vehicle.

15. I do not-sell motor vehicles.in my name to any person, including Plaintiff, and am only an
employee of Auto Mart.USA LLC, whois a used motor vehicle dealer licensed by the State of
Colorado to sell used motor vehicles.

16. At no time did I make any representation to Plaintiff regarding what type of credit inquiry
Auto Mart USA, LLC, would make.

17.  Atno time did | makeany representation to Plaintiff that her credit was guaranteed to. be
approved,
Case 1:18-cv-01761-MSK-NYW Document 107-1 Filed 11/21/19 USDC Colorado Page 3 of 4

18, J have not ever advertised “Ask About Our Credit Approval Guaranteed” or any
derivation thereof in'any medium oi advertised-any vehicle sale on.Auto. Mart USA LLC’s.

website.

19. Asaresult of this: Jawsuit, | learned that on March 17, 2018, Plaintiff signed Exhibit C
authorizing Auto- Mart USA LLC to pull her credit report. from one or more Consumer Reporting

Agencies,

20. Auto Mart USA sent a Notice of Adverse Action on April 6, 201 8, which is attached as
Exhibit D to Defendants Motion.

21. Twas never paid by Plaintiff related to her attempted purchase of a vehicle and Plaintiff
never requested that I act on her behalf in any manner regarding the attempted purchase of a
motor vehicle.

22. Ask About Out Credit Approval Guaranteed or Ask About Our Guaranteed Credit
Approval signs that Auto Mart USA owned and used, not me; and was intended. for customers to
ask what the.customer has'to do to have'their financing approved based upon the amount of
down payment the customer must put down and their credit approved by.a third party lender.

23. ‘| have never presented any: document under:a letter of credit to Plaintiff that was forged
or materially fraudulent.

24. -Atno time’prior to or after March 17, 2018, did T regularly extend, renéw or continue
credit or regularly arrange for the extension, renewal or continuation of credit or an assignee of
any-original creditor who participates. in the decision to extend, renew or.contifiue.credit.

25.  Atno-time.prior to or after March 17, 2018, did I grant any right to a. debtor to defer a
payment ofa debt or to incur debts and defer its payment or to purchase property ‘or services and
defer a payment.

26.  Atno time prior to or after March 17, 2018, did I advertise, broadcast, distribute,
transmit; display, publish, or cause to be advertised, broadcast, distributed, transmitted, displayed.
or published any rates, terms or conditions of'a consurher credit transaction.

27. Lat nota seller, lessor, lender or person who makes.or arranges a consumer credit
transaction and to whom. the transaction is initially. payable; or the assignee of a creditor’s right
to payment.

28. Ido not-erigage’ in the production, Mariufacture, distribution or sale of any commodities,
product or service’ with the intent to destroy competition or sell any product, commodity or
service ata lower rate in one -séction of a city or community. that another.

29, Lam not a Seller involved in any consumer:credit transaction, pursuant:to C.R.S.§-5-1-
301(12), and I do not engage as a Seller of credit transactions when a debt is evidenced by a
Case 1:18-cv-01761-MSK-NYW Document 107-1 Filed 11/21/19 USDC Colorado Page 4 of 4

written agreement payable in installments and do not have unpaid total balances arising from a
consumer credit transaction for the previous calendar year.

VERIFICATION

I declare upon penalty of perjury under the law of the State of Colorado that the
foregoing is true and correct.

Further, Affiant sayeth naught.

Date: \\-21. 19

 

Na ell Bang: shaia

STATE OF COLORADO _)
) 8s.
COUNTY OF ARAPAHOE )

Subscribed, sworn to and acknowledged before me by Jay Barbar the Affiant, on
s/ ae

Notary Public

 

 

 

 

 

My Commission expires: S- aes aS
STEPHEN F. WILKINSON
Subscribed " NOTARY PUBLIC
unt Nepahos Sie to before Mme i Wie STATE OF COLORADO
"| t oe, State of Colorade, this NOTARY ID 20074020647
JON EXPIRES MA ‘
ra aay, NS 20 4 uv conse
